DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
References were found to disclose the process of claim 1, very generally. No reference was found to disclose a clear fiber tip that applies the ablation to the nerve branches using the specifically claimed wavelength and temperature. Regarding the dependent claims 2-11, no reference was found to disclose the reusability/disposition of the fiber tip. For this reason, claims 1-11 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Specification, Page 2, Para [002], is amended as follows to include the Patent publication of the priority case:
“This application is a continuation in part of U.S. Patent Application 16/895,951, now US Patent No. 11,317,970, filed on June 8, 2020, which claims the benefit of and priority to U.S. Provisional Patent Application No. 62/858,425 filed on June 7, 2020, each of which are incorporated herein by reference in its entirety.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792